                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 SYDNEY KRAVETZ, in her capacity as the                 )
 personal representative of the Estate of               )
 Lawrence Kravetz, JONATHAN                             )
 KRAVETZ, and CARRIE KRAVETZ,                           )
                                                        )
                    Plaintiffs,                         )
                                                        )
                    v.                                  ) Case No. 16 C 9194
                                                        )
 BRIDGE TO LIFE, LTD.,                                  ) Judge Joan H. Lefkow
                                                        )
                    Defendant.                          )

                                         OPINION AND ORDER

        Plaintiffs Sydney, Jonathan, and Carrie Kravetz sued Bridge to Life for breach of

contract, promissory estoppel, unjust enrichment, and declaratory judgment. Bridge to Life

moves for summary judgment on all counts. (Dkt. 125.) The motion is granted as to Jonathan 1

and Carrie and denied as to Sydney. 2




        1
            Because all plaintiffs share the surname Kravetz, the court refers to them by their given names.
        2
          This court has jurisdiction under 28 U.S.C. §§ 1332 and 1367. Sydney and Carrie Kravetz are
citizens of California. Jonathan Kravetz is a citizen of Washington. Bridge to Life is a Wyoming
corporation with its principal place of business in Illinois. The amount in controversy between Sydney
and Bridge to Life exceeds $75,000. Although there is reason to suspect that Carrie and Jonathan’s claims
never exceeded $75,000, (see dkt. 140 ¶ 36 (valuing their 20,000 shares at about $10,000 as of 2014)),
this court has supplemental jurisdiction over their claims under 28 U.S.C. § 1367(a). Venue is proper
under 28 U.S.C. § 1391(b)(2).


                                                       1
                                            BACKGROUND 3

        Bridge to Life is a medical supply company focused on organ transplants. (Dkt. 130 ¶ 1.)

Bridge to Life was incorporated in Delaware in 2005 and was authorized to issue 50 million

shares of common stock. (Id. ¶ 2.) In 2014, Bridge to Life redomesticated to Wyoming. (Id.

¶ 21.) In connection with the redomestication, Bridge to Life wrote a letter to its shareholders,

including the plaintiffs here, to request that they return their Delaware share certificates so those

certificates could be exchanged for Wyoming share certificates. (Id. ¶ 23.) The Kravetzes

returned their Delaware certificates but by the time they filed this suit had not received all their

Wyoming certificates in return.

I.      Lawrence Kravetz’s Shares

        Lawrence Kravetz, a founding shareholder, submitted his Delaware share certificates

representing 1.2 million shares in 2014. (Id. ¶¶ 3–4.) About a year later, Bridge to Life told

Lawrence that 600,000 of his shares were issued in error. (Id. ¶ 36.) Bridge to Life therefore

issued Lawrence a Wyoming certificate representing only 600,000 shares. (Id. ¶ 37.) After filing

this suit, Lawrence died, and his wife Sydney now represents his estate. (Id. ¶ 3.)

        In its motion, Bridge to Life asserts that it is undisputed that Lawrence was entitled to

only 600,000 shares. (Id. ¶¶ 4–6.) According to Bridge to Life, its CEO Stevan Schweighardt

reached out to Lawrence in 2008 to help raise funds for the company. (Id. ¶ 7.) But Lawrence

told Schweighardt that he was reluctant to do so because Bridge to Life had never issued him


        3
           Unless otherwise noted, the facts set out below are taken from the parties’ Local Rule 56.1
statements and are construed in the light most favorable to the non-moving party. The court will address
many but not all the factual allegations in the parties’ submissions, as the court is “not bound to discuss in
detail every single factual allegation put forth at the summary judgment stage.” Omnicare, Inc. v.
UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011). Following its regular practice, the court has
considered the parties’ objections to the statements of facts and includes in its opinion only those portions
of the statements and responses that are appropriately supported and relevant to the resolution of this
motion. Any facts that are not controverted as required by Local Rule 56.1 are deemed admitted.

                                                      2
shares it owed him for earlier fundraising efforts. (Id. ¶¶ 8, 10.) The two agreed that Bridge to

Life owed Lawrence 600,000 total shares of common stock, and Schweighardt convinced the

board of directors to issue 600,000 shares to Lawrence. (Id. ¶¶ 9, 11–12.) Lawrence and Bridge

to Life signed a contract memorializing the agreement that Lawrence was entitled to 600,000

shares for his fundraising efforts. (Id. ¶¶ 13–14.) Unbeknownst to Schweighardt, Bridge to Life

maintains, Lawrence already had received his shares when he entered into the agreement. (Id.

¶ 14.) Thus, according to Bridge to Life, the 2008 shares inadvertently duplicated the shares he

already had. (Id. ¶ 14.) Bridge to Life also argues that because Sydney did not participate in these

conversations and Lawrence died before he could be deposed, no one can dispute Schweighardt’s

testimony. (Dkt. 126 at 12.)

       Bridge to Life is incorrect; Sydney can and does genuinely dispute Bridge to Life’s story.

Some evidence in the record supports her theory that Bridge to Life intended to issue a total of

1.2 million shares to Lawrence. First, although Lawrence was not deposed in this case, he made a

statement about this issue under oath when he signed a verified complaint in Delaware in 2016

stating that he owned 1.2 million Bridge to Life Delaware shares. (Dkt. 131-1 ¶ 1; id. at 18–19

(Lawrence’s signed and notarized statement that allegations in complaint made under penalty of

perjury).) Second, there are inconsistencies between Bridge to Life’s story and the documentary

record. In the 2008 written agreement, Bridge to Life hired Kravetz as a consultant for a

fundraising project in 2008 and compensated him with 600,000 shares of common stock “[f]or

his service on this project”—not for all past, present, and future work. (Dkt. 128-3 at 7 (emphasis

added).) Moreover, Schweighardt personally signed a share certificate awarding Lawrence

200,000 shares five months before the disputed award of 600,000 shares, undercutting his claim

that no one at Bridge to Life knew that Lawrence had any shares when it issued the 600,000.



                                                 3
(Dkt. 131-2 at 5.) Finally, Lawrence received a certificate for another 100,000 shares in 2010,

two years after Bridge to Life supposedly fixed Lawrence’s lifetime aggregate at 600,000. (Dkt.

131-2 at 2.)

        This is a textbook example of a genuinely disputed material fact. On a motion for

summary judgment, the court must take all such disputed facts in the non-movant’s favor. Scott

v. Harris, 550 U.S. 372, 378, 127 S. Ct. 1769 (2007). The court therefore assumes for purposes

of this motion that Lawrence held 1.2 million Bridge to Life Delaware shares, none issued by

mistake, and received a Wyoming certificate for only 600,000 shares.

II.     Jonathan and Carrie’s Shares

        Lawrence and Sydney’s children, Jonathan and Carrie Kravetz, each held 20,000 shares

of Bridge to Life Delaware common stock, which they received as gifts from their uncle Norman

Kravetz. (Dkt. 130 ¶ 18.) After Jonathan received his redomestication letter, either Lawrence or

Norman returned Jonathan’s Delaware certificate in 2014. (Id. ¶ 33.) Bridge to Life sent Carrie’s

redomestication letter to Lawrence and Sydney in 2014. (Id. ¶ 27.) When Carrie did not return

her Delaware certificate, Bridge to Life again wrote to her, but she did not receive that

correspondence. (Id. ¶ 28.) In July 2016, Bridge to Life again wrote to Carrie at Lawrence and

Sydney’s address. (Id. ¶ 29.) At some point after receiving the July 2016 letter but before filing

this suit, Carrie sent in her Delaware certificates. (Id. ¶ 30.)

        In September 2016, the Kravetzes filed this lawsuit, by which point Jonathan and Carrie

had not received their Wyoming share certificates. (Dkt. 1 ¶ 80.) In December 2016, Bridge to

Life issued Jonathan and Carrie’s Wyoming certificates, which their counsel received in January

2017. (Id. ¶ 38.) Carrie states that if she had her share certificates earlier, she might have tried to

sell them to pay student debt and medical bills. (Id. ¶ 41.) Jonathan states that he would have



                                                   4
done the same to ease “a rough financial time.” (Id. ¶ 33.) Otherwise, Jonathan and Carrie have

no evidence of damages from receiving their Wyoming certificates in January 2017 instead of

2014. They neither tried to sell nor received offers to purchase their stock between 2014 and

2017 (or since). (Id. ¶¶ 47, 55, 60.) And they never took or tried to take part in Bridge to Life

corporate governance. (Id. ¶ 51.)

III.   Bridge to Life Corporate Structure

       At the time of redomestication in 2014, there were about 22.4 million outstanding shares

of Bridge to Life common stock. (Dkt. 130 ¶ 22.) In January 2017, there were about 21.4 million

outstanding shares of Bridge to Life Wyoming common stock. (Id. ¶ 39.) Because of new shares

issued in employee incentive programs sometime after January 2017, there are now about 25

million outstanding shares of Bridge to Life Wyoming common stock. (Id. ¶ 40.) There is no

evidence that Bridge to Life directors issued new shares to themselves. (Id. ¶¶ 49–50, 65.)

       Bridge to Life common stock is unregistered and therefore not publicly traded, making

shares difficult to sell. (Id. ¶ 69; dkt. 128-19 ¶¶ 1–2.) Shares were worth about 49 cents as of a

June 2014 valuation, and in 2019 Schweighardt testified that he believed the shares had become

more valuable since then. (Dkt. 140 ¶ 36.) Moreover, the shares hold little value for corporate

governance. The plaintiffs admitted that “[s]ince its redomestication in 2014, BTL has not had a

vote of the shareholders on any topic for any reason.” (Id. ¶ 35.) On the same day they made that

admission, however, they also filed a statement of additional facts asserting that “BTL has

continued to hold shareholder votes since the redomestication,” (dkt. 140 ¶ 38), citing an August

2016 election of directors. (Dkt. 131-24.) For purposes of this motion, the court assumes that this

shareholder vote took place in August 2016.




                                                  5
                                      LEGAL STANDARD

       Summary judgment obviates the need for a trial where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). A genuine issue of material fact exists if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S. Ct. 2505 (1986). To determine whether any genuine fact issue exists, the court must go

beyond the pleadings and assess the proof as presented in depositions, answers to interrogatories,

admissions, and affidavits that are part of the record. Fed. R. Civ. P. 56(c). In doing so, the court

must view the facts in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Scott, 550 U.S. at 378.

       The party seeking summary judgment bears the initial burden of proving there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548

(1986). In response, “[a] party who bears the burden of proof on a particular issue may not rest

on its pleadings, but must affirmatively demonstrate, by specific factual allegations, that there is

a genuine issue of material fact which requires trial.” Day v. N. Ind. Pub. Serv. Co., 987 F. Supp.

1105, 1109 (N.D. Ind. 1997); see also Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir.

2000). If a claim or defense is factually unsupported, it should be disposed of on summary

judgment. Celotex, 477 U.S. at 323–24.

                                            ANALYSIS

I.     Choice of Law

       Bridge to Life cited Illinois authorities in its motion for summary judgment. The

Kravetzes cited Wyoming authorities in their response. This court held in a ruling on a motion to

dismiss that the court will apply the law of the state of incorporation to a “breach of contract



                                                  6
claim relate[d] to the [corporation’s] issuance of stock.” (Dkt. 42 at 4 (quoting CDX Liquidating

Tr. v. Venrock Assocs., 640 F.3d 209, 212 (7th Cir. 2011)).) The same reasoning applies to the

quasi-contractual claims of promissory estoppel and unjust enrichment. Wyoming law therefore

applies. Because the parties have identified no relevant differences between Wyoming and

Illinois law, the court does not consider any of Bridge to Life’s arguments under Illinois law

forfeited.

II.     Sydney

        A.     Breach of Contract

        Under Wyoming law, “[t]he elements for a breach of contract claim consist of a lawfully

enforceable contract, an unjustified failure to timely perform all or any part of what is promised

therein, and entitlement of injured party to damages.” Schlinger v. McGhee, 268 P.3d 264, 268

(Wyo. 2012) (quoting Reynolds v. Tice, 595 P.2d 1318, 1323 (Wyo. 1979)). Bridge to Life

concedes that “the 2014 BTL letters constituted a contract supported by consideration.” (Dkt.

126 at 9.)

        There is a genuine dispute about whether Bridge to Life breached that contract. Sydney

claims that Lawrence returned a certificate for 1,200,000 shares of Delaware stock but received a

certificate for only 600,000 Wyoming shares, a breach of the contract to exchange share

certificates. Bridge to Life argues that Lawrence was never supposed to have 1,200,000 shares of

Delaware stock. But as explained above, Sydney disputes that assertion, and a jury presented

with this summary judgment record could find in Sydney’s favor. The motion for summary

judgment must therefore be denied. Anderson, 477 U.S. at 248 (holding summary judgment must

be denied if jury could return verdict for nonmovant).




                                                 7
       Bridge to Life quickly pivots to its request for partial summary judgment, arguing that

Sydney can receive only specific performance, not damages, if she succeeds at trial. Specific

performance is available where damages are inadequate or impractical. Rainbow Oil Co. v.

Christmann, 656 P.2d 538, 545 (Wyo. 1982). Bridge to Life argues that because unregistered

shares are difficult to value, they cannot be compensated with damages, citing several Illinois

cases. Medcom Holding Co. v. Baxter Travenol Labs., Inc., 984 F.2d 223, 227 (7th Cir. 1993);

Farley Inc. v. Chiappetta, 163 B.R. 999, 1010 (N.D. Ill. 1994); Smurr v. Kamen, 133 N.E. 715,

719 (Ill. 1921). But those cases gave specific performance to plaintiffs who requested it,

establishing that specific performance is available, not mandatory. E.g., Medcom, 984 F.2d at

225 (plaintiff requested specific performance). Moreover, damages are neither inadequate nor

impractical here. Bridge to Life argues that because its shares are so illiquid, Sydney would reap

a windfall if she received any money damages, effectively arguing that its share price is $0. If

Bridge to Life believes its stock is as worthless as it argues here, it is free to return 600,000

shares to Sydney at no cost to itself. Otherwise, avoiding a windfall is a simple matter of

appraising the shares, something that likely can be done because Bridge to Life did it in 2014.

(Dkt. 140 ¶ 36.)

       B.      Promissory Estoppel (Count II) and Unjust Enrichment (Count III)

       Bridge to Life is entitled to summary judgment on Sydney’s remaining state-law claims.

Where an express contract exists, the plaintiff cannot recover on quasi-contractual theories like

promissory estoppel and unjust enrichment. Wagner v. Reuter, 208 P.3d 1317, 1322 (Wyo. 2009)

(holding promissory estoppel and unjust enrichment “are precluded by the existence of an

enforceable contract”). Because Bridge to Life concedes that a contract exists, Sydney cannot

recover on counts II (promissory estoppel) or III (unjust enrichment).



                                                   8
       C.      Declaratory Judgment (Count IV)

       Bridge to Life does not differentiate between the claims for breach of contract and

declaratory judgment. For the same reasons as Count I, the motion is denied as to Sydney’s

portion of Count IV.

III.   Jonathan and Carrie

       Jonathan and Carrie sued Bridge to Life for failing to issue Wyoming share certificates.

Four months later, Jonathan and Carrie received their certificates. Jonathan and Carrie

nonetheless pressed this lawsuit for another three years. The court permitted it to proceed on the

theory that Bridge to Life did not issue equivalent Wyoming certificates to the Delaware

certificates that Jonathan and Carrie returned. Discovery has debunked that theory. Jonathan and

Carrie now claim that the delay itself caused them damages, but they present no evidence of

damages. They argue that they should be allowed to proceed to trial to recover nominal damages.

But because actual damages are an element of breach of contract, Schlinger, 268 P.3d at 268,

Bridge to Life is entitled to judgment as a matter of law. Finally, Jonathan and Carrie’s requested

declaration that Bridge to Life “must authorize and issue to Plaintiffs the full number of their

shares of common stock in the Company” is moot because Bridge to Life has authorized and

issued Jonathan and Carrie’s shares.

       A.      Dilution

       Jonathan and Carrie argue that Bridge to Life caused damages by diluting their shares. In

an earlier ruling dismissing Jonathan and Carrie’s claims without prejudice, the court explained

that diluting the value of shares “could support a claim for relief.” (Dkt. 102 at 7.) Discovery has

shown that the shares Bridge to Life returned to Jonathan and Carrie in January 2017 were not

only not diluted, but they represented a slightly higher ownership stake in Bridge to Life



                                                 9
Wyoming than Jonathan and Carrie had in Bridge to Life Delaware. At the time of

redomestication, Jonathan and Carrie each owned 20,000 out of about 22.4 million outstanding

shares of common stock. (Dkt. 130 ¶ 22.) In January 2017, when Jonathan and Carrie’s counsel

received the same 20,000 shares apiece, there were about 21.4 million outstanding shares of

common stock. (Id. ¶ 39.) Thus, Bridge to Life did not use the redomestication as a ruse to dilute

Jonathan and Carrie’s shares.

        Jonathan and Carrie note that their shares are now diluted, even though they were not

diluted when Bridge to Life returned the shares in January 2017. Sometime after Jonathan and

Carrie received their Wyoming certificates, Bridge to Life issued common stock to employees

under an incentive program. (Dkt. 130 ¶ 40.) 4 Today, Bridge to Life has about 25 million

outstanding shares of common stock. (Id.) Although this means that Jonathan and Carrie now

own slightly less of Bridge to Life than they owned at the time of redomestication, that dilution

did not breach any contract or promise. The redomestication letter offered to “issue to you a new

Wyoming stock certificate” in exchange for the return of Delaware certificates. (Dkt. 128-8.)

That letter contained no implicit promise never to issue common stock to employees. (Id.) Nor

do Jonathan or Carrie identify any other agreement not to issue more common stock. To the

contrary, the articles of incorporation authorized Bridge to Life to issue up to 50 million shares

of common stock. (Dkt. 130 ¶ 2.) Thus, even if dilution is an injury, it is not an injury caused by

a breach of any contract.




        4
         Jonathan and Carrie have abandoned their earlier accusation that Bridge to Life’s directors
issued shares to themselves. (Compare dkt. 128-17 ¶ 3; dkt. 128-18 ¶ 3, with dkt. 130 ¶¶ 49–50, 65.) They
acknowledge that they never had evidence for that claim but alleged it as a matter of personal belief. (Id.
¶¶ 49–50, 65.)

                                                    10
       B.      Delay

       Jonathan and Carrie have no monetary damages from the delay. They argue that under

Wyoming law, unreasonable delay in contract performance may cause damages. See LNV

Corp. v. Shepard, No. 10-cv-56-F, 2010 WL 11450489, at *3 (D. Wy. Nov. 12, 2010). In LNV, a

bank’s delay in honoring credit-line draws meant that the borrowers could not pay subcontractors

on time. Id. at *1. The subcontractors then quit the borrowers’ construction project, forcing the

borrowers to abandon it. Id. Because the borrowers in LNV had evidence that the bank’s delay in

performance tanked the construction project, the borrowers’ claim survived a motion for

summary judgment. Id. at *3.

       LNV shows that delay theoretically can satisfy the breach and damages elements, but here

it did neither. At most, Jonathan and Carrie suggest that they had expenses between 2014 and

January 2017 that they might have tried to satisfy by selling their shares. Carrie says she had

medical bills and student loans to pay. (Dkt. 140 ¶ 32.) Jonathan was “experiencing a rough

financial time.” (Id. ¶ 33.) They provide no supporting evidence of these expenses and therefore

could not establish them at trial, let alone concretely enough to justify a specific damages

calculation. This motion was their opportunity to present that evidence. Siegel v. Shell Oil Co.,

612 F.3d 932 (7th Cir. 2010) (“Summary judgment is the ‘put up or shut up’ moment in a

lawsuit.”). Moreover, even if they had evidence of how they would have spent the money if they

had their shares earlier (assuming generously that they could and would have sold the shares), it

would not suffice to prove damages. Instead, they must show why they would have been

materially better off having the Wyoming certificates in 2014 instead of January 2017. They do

not present evidence that the shares became less valuable between 2014 and January 2017 (the

record suggests the opposite, (dkt. 130 ¶ 36)), that there was a more liquid market for Bridge to



                                                11
Life shares in 2014 than in January 2017, or that they had to forgo some investment opportunity

because they did not have their certificates in 2014.

       Finally, Jonathan and Carrie argue that Bridge to Life’s delay cost them the right to

participate in Bridge to Life’s election of directors in August 2016. (Dkt. 131-24.) But Jonathan

and Carrie do not offer evidence about the result of the election, the margins of victory or defeat,

or even how they would have voted. A jury thus could not find that Jonathan and Carrie suffered

an unfavorable election result or that their inability to vote their shares caused that result.

Because Jonathan and Carrie cannot prove damages on this theory, Bridge to Life is entitled to

judgment as a matter of law. Schlinger, 268 P.3d at 268.

       C.      Nominal Damages

       Finally, Jonathan and Carrie argue that under Wyoming law, they can prove nominal

damages even if they cannot prove actual damages. In dicta, the Wyoming Supreme Court has

noted, “One can recover nominal damages for a breach of contract when no actual damage flows

from it . . . .” Pope v. Rosenberg, 361 P.3d 824, 833 n.12 (Wyo. 2015). But in holdings, that

court has explained that damages are an element of a breach of contract claim. E.g., Schlinger,

268 P.2d at 268. Moreover, the Wyoming Supreme Court has held that if a trial results in a

defense judgment for lack of actual damages, the plaintiff is not entitled to a new trial to prove

nominal damages. Reese v. Dow Chem. Co., 728 P.2d 1118, 1121 (Wyo. 1986). Finally,

Jonathan and Carrie have cited no Wyoming authorities awarding nominal damages to plaintiffs

who proved the first three elements of a contract claim but not the damages element. They cite

the dictum in Pope and a century-old case where the Wyoming Supreme Court vacated a

plaintiff’s breach of contract judgment because “[t]he evidence . . . [was] insufficient to support a

judgment for anything more than nominal damages.” Wilson v. McLogan, Inc., 242 P. 1111,



                                                  12
1112 (Wyo. 1926). Bridge to Life, on the other hand, identifies recent cases applying Wyoming

law that grant defense judgments where the plaintiff did not prove damages. E.g., Sneve v. Mut.

of Omaha Ins. Co., No. 13 CV 252, 2015 WL 12866983, at *4 (D. Wyo. Apr. 23, 2015).

Wyoming law does not permit Jonathan and Carrie to take this case to trial over $1.

       D.      Promissory Estoppel, Unjust Enrichment, and Declaratory Judgment

       Both because a contract exists and because Jonathan and Carrie suffered no damages,

Bridge to Life is entitled to summary judgment on Counts II and III. Bridge to Life is also

entitled to summary judgment on Count IV, in which Jonathan and Carrie seek a declaration that

Bridge to Life “must authorize and issue to Plaintiffs the full number of their shares of common

stock in the Company.” (Dkt. 111 ¶ 67.) Bridge to Life authorized and issued the full number of

shares to which Jonathan and Carrie were entitled in December 2016, and Jonathan and Carrie

received them in January 2017, all before Jonathan and Carrie filed their third amended

complaint.

                                            ORDER

       The motion for summary judgment is granted in part and denied in part. Summary

judgment is granted in favor of Bridge to Life, Ltd. against Jonathan Kravetz and Carrie Kravetz

on all counts. Summary judgment is granted in favor of Bridge to Life, Ltd. against Sydney

Kravetz, in her capacity as the personal representative of the Estate of Lawrence Kravetz, on

Counts II and III. The motion is denied as to Sydney Kravetz’s claims in Counts I and IV.




Date: March 24, 2020                                 _______________________________
                                                     U.S. District Judge Joan H. Lefkow




                                                13
